NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARCO ANTONIO RICO FUENTES,                     No.    15-73796

                Petitioner,                     Agency No. A077-363-257

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Marco Antonio Rico Fuentes, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s order of removal. Our jurisdiction is governed by 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and review de novo questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-

92 (9th Cir. 2005). We deny in part and dismiss in part the petition for review.

      The agency did not err in determining that Rico Fuentes is removable under

8 U.S.C. § 1227(a)(1)(E)(i), where substantial evidence supports the agency’s

finding that he knowingly assisted another alien in seeking entry into the United

States in violation of the law. See Altamirano v. Gonzales, 427 F.3d 586, 592 (9th

Cir. 2005) (requiring an affirmative act of assistance in order to establish alien

smuggling).

      The agency also did not err by admitting Rico Fuentes’ naturalization

application and record of sworn statement into evidence, where the documents

were probative and their admission was fundamentally fair, and he did not show

that they contained inaccurate information or were obtained by coercion. See

Sanchez v. Holder, 704 F.3d 1107, 1109 (9th Cir. 2012); Espinoza v. INS, 45 F.3d
308, 310 (9th Cir. 1995) (“[I]nformation on an authenticated immigration form is

presumed to be reliable in the absence of evidence to the contrary presented by the

alien.”). In so concluding, we do not consider Rico Fuentes’ unexhausted

contentions regarding authentication, hearsay, chain of custody, handwritten

additions on his naturalization application, and whether the documents relied upon

are presumptively reliable. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir.

2010) (the court lacks jurisdiction to consider legal claims not presented in an


                                           2                                    15-73796
alien’s administrative proceedings before the agency).

      We reject Rico Fuentes’ contention that the BIA’s order was speculative or

misstated the evidence. See Najmabadi v. Holder, 597 F.3d 983, 990-91 (9th Cir.

2010) (the BIA adequately considered evidence and sufficiently announced its

decision). Rico Fuentes’ contention that the BIA improperly shifted the burden of

proof onto him is also not supported by the record.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  15-73796